DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 September 2020 has been entered. (Examiner’s note: The subsequent claim set filed 19 March 2021, in response to the election of species requirement, contains no new amendments.)


Election/Restrictions
Applicant's election with traverse of the species of hydroxypropylmethyl cellulose for the release controlling agent for the core and acrylic and methacrylic esters polymer for the release controlling agent for the functional coating in the reply filed on 19 March 2021 is acknowledged.  The traversal is on the ground(s) that there is not a serious .  This is not found persuasive because there is a search and/or examination burden for the patentably distinct species because at least the following reason(s) apply: The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), wherein the prior art applicable to one invention would not likely be applicable to another invention
The requirement is still deemed proper and is therefore made FINAL.
Claims 49 and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 March 2021.

Claims 1-6, 13, 14, 17, 28, 34, 35, 42, and 46-48 are examined.


Withdrawn Rejections
The rejection of claims 1-6, 13, 14, 17, 28, 34, 35, 42, and 46 under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (not regarding new matter) is withdrawn in view of Applicant’s amendment to independent claim 1 (Examiner’s Note: the rejection under 35 U.S.C. 112 (pre-AIA ), first paragraph with respect to new matter is maintained; see paragraph 9, below).

The rejection of claims 1-6, 13, 14, 17, 28, 34, 35, 42, and 46 under 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment to independent claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 19 March 2021:
Claims 1-6, 13, 14, 17, 28, 34, 35, 42, and 46-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Independent claim 1, as amended, recites the limitations wherein the amount of release controlling agent in the core is about 10% w/w to about 40% w/w by total weight of the composition, and wherein the amount of release controlling agent in the coating is 
The Examiner notes that the Examples provide specific amounts for specific ingredients in each of the core and coating.  For example, Example 1 contains hydroxy propyl methyl cellulose (26.7%) and hydroxyl propyl cellulose (4.0%) in the core; and ethyl cellulose (2.65%) and hydroxyl propyl methyl cellulose (2.65%) in the coating.  (Note Example 1 also contains microcrystalline cellulose (11.5%) in the core, which is also a cellulose derivative.  However, it is not clear if this ingredient is a release controlling agent; see paragraph 11, below).  However, the specific amounts for each of the specific ingredients in the examples do not provide sufficient evidence to establish new ranges of amounts for the core and coating, for any and all of the release controlling agents as now listed in the amended claims. 
Therefore, said limitations constitute new matter.

Response to Arguments
Applicant's arguments filed 11 September 2020 (entered with the RCE filed 08 October 2020) have been fully considered but they are not persuasive.  
Applicant argues the rejection by citing a portion of MPEP 2163.05, “Changes to the Scope of Claims, III. Range Limitations.”  Applicant does not actually address the merits of the rejection itself; however, Applicant appears to be implying that the full 
This argument is not persuasive.  A recitation of a larger range of amounts of release controlling agents in the composition as a whole might provide support for a subset of that range for the release controlling agents in the composition as a whole.  However, this same range does not provide support for the creation of entirely new ranges of amounts within specific parts of the composition, such as a new range of amounts for the core, or a new range of amounts for the coating.  The specification as filed does not recite a range of amounts for either the core or the coating.  Additionally, as noted above, the specific amounts for each of the specific ingredients in the examples do not provide sufficient evidence to establish new ranges of amounts for the core and coating, for any and all of the release controlling agents as now listed in the amended claims.  Therefore, the rejection is maintained.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejections are newly added, as necessitated by Applicant’s amendment filed 11 September 2020:
Claims 1-6, 13, 14, 17, 28, 34, 35, 42, 46, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as amended, includes the limitations wherein the release controlling agent(s) in core may be selected from “cellulose derivatives”, and wherein the release controlling agent(s) in coating may be selected from “cellulose derivatives”.  It is not clear what compound(s) are included in the term “derivatives”, since it is not clear to what extent the compound may be “derived” from cellulose itself.  Additionally, the phrase “cellulose derivatives” appears to include compounds which are not actually release controlling agents, which lends greater ambiguity to the phrase.  For example, microcrystalline cellulose is a cellulose derivative, but is not considered to be a release controlling agent; e.g., see as-filed specification, page 16, lines 15-20 and 25-26, and page 17, lines 1-2 and 8-13.  Therefore, the metes and bounds of the claims are unclear.
To overcome this rejection, the Examiner suggests Applicant incorporate dependent claim 47 into independent claim 1.

Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 contains the trademark/trade names Eudragit® RSPO, Eudragit® RLPO, and Eudragit® L100-55.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade names are used to identify/describe (meth)acrylic esters polymer and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The rejection of the claims under pre-AIA  35 U.S.C. 103(a) is modified as follows, as necessitated by Applicant’s amendment filed 11 September 2020:
Claims 1-6, 13, 14, 17, 28, 34, 35, 42, and 46-48 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Pilgaonkar et al. (“Pilgaonkar”, WO 2012/035409).
Regarding claims 1, 47, and 48, Pilgaonkar teaches sustained release compositions of anti-Alzheimer’s agents, comprising one or more anti-Alzheimer’s agents, at least one heat sensitive release retardant and at least one enteric polymer (abstract).  The compositions may further include a binder; suitable binders include polyethylene glycol, polyvinylpyrrolidone, polymethacrylic acid derivatives, ethyl cellulose, hydroxypropyl methyl cellulose, and hydroxypropylcellulose (all identified by Applicant as release controlling agents; e.g., see as-filed specification, page 16, lines 5-20).  Suitable enteric polymers include cellulose polymers such as methyl cellulose acetate phthalate, and methacrylic acid copolymers such as Eudragit L100-55 (also identified by Applicant as release-controlling agents; e.g., see specification at page 16, line 14).  Therefore, the selection of binder and enteric polymer amounts to picking and choosing from finite lists of identified, predictable solutions, with a reasonable expectation of success.  The sustained release dosage form may be prepared by granulating active agent and other inactive excipients using a binder solution, which may then be coated with at least one heat sensitive agent and at least one enteric polymer (e.g., page 17, lines 9-12).  The composition may also include a functional coating, such as a hydrophilic polymer or a hydrophobic polymer; the functional coat may help provide the desired drug release profile (e.g., page 13, lines 20-25).  The amount of binder may be about 0.1% to about 30% by weight of the dosage form (e.g., page 12, lines 10-11).  The amount of enteric polymer that may be employed is from about 12% to about 80% by weight of the composition (e.g., page 11, lines 15-17).  The anti-Alzheimer’s agent may be donepezil prima facie case of obviousness exists.  See MPEP 2144.05 I.   Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to formulate the composition of Pilgaonkar with amounts of release controlling agents including those within the ranges claimed, with a reasonable expectation of success.
With respect to the in vitro dissolution profile (claim 1 as amended) and additional properties recited in the claims (claims 1-4, 13, 14, 17, 28, 34, 35, 42, and 46), it is noted that, since the composition of Pilgaonkar recites the same composition components, and is also characterized as a 'sustained release formulation', including dissolution profiles which overlap those instantly claimed (e.g., see pages 15 and 16, Tables C and D), the same properties would also be present, absent evidence to the contrary.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
With respect to the property wherein release of donepezil is delayed by about 2 to 6 hours after administration (claim 13) or delayed by about 2 to 8 hours (claim 35), 
Regarding the limitation “for administration in the morning” (claim 1) and limitations recited in claims 5 and 6, it is noted said limitations recite an intended use of the composition, and do not recite a structural limitation apart from what is already claimed.  Since Pilgaonkar teaches its compositions treat cognitive disorders, including Alzheimer’s disease (e.g., see abstract; page 4, lines 8-10), the claimed compositions would be capable of said intended uses, absent evidence to the contrary.

Response to Arguments
Applicant's arguments filed 02 April 2020 have been fully considered but they are not persuasive.  
Applicant first recites instant claim 1 as amended, and states, “such a broad disclosure leads to millions of possible combinations of composition components, and there is no teaching or suggestion that would motivate a skilled artisan to select the presently claimed release controlling agents in the presently claimed range to achieve the claimed dissolution to solve the below-discussed side effects such as sundowning phenomenon.”  It is not clear if Applicant intends the phrase regarding “such a broad disclosure” to refer to Applicant’s own claimed invention, or the cited prior art.  For purposes of evaluation, the phrase shall be construed as referring to the cited prior art prima facie case of obviousness exists.  See MPEP 2144.05 I.   Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to formulate the composition of Pilgaonkar with amounts of release controlling agents including those within the ranges claimed, with a reasonable expectation of success.  Note this position is consistent with the instantly claimed invention, which has the same level of specificity for each of the claimed components as found in the disclosure of Pilgaonkar.
In response to Applicant’s argument that Pilgaonkar lists polyvinylpyrrolidone as a binder and not a release controlling agent, it is noted that, since Pilgaonkar teaches the same compounds as those instantly claimed, they would be expected to possess the same properties, absent evidence to the contrary.  See MPEP 2112.01 II.
In response to Applicant’s argument that none of the examples in Pilgaonkar use claimed amounts of release controlling agents in the core and coat, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123 II.  

Applicant then argues Pilgaonkar teaches against the use of water-insoluble polymers.  Applicant asserts there is no teaching or suggestion in Pilgaonkar that would motivate a skilled artisan to select the presently claimed release controlling agents in given range in core and coat to achieve claimed dissolution.  This argument is not persuasive because the portion of Pilgaonkar quoted by Applicant (page 3, lines 20-28) is not referring to the invention of Pilgaonkar, but rather the background of the invention; the invention of Pilgaonkar actually teaches the use of polymers which are recited in the claimed invention, including hydrophobic (water-insoluble) polymers (e.g., page 13, lines 20-25).
Applicant finally argues, “the claimed compositions of donepezil demonstrate greater efficacy, and the most important is it results in lower incidence of side effects as compared to the commercially available compositions of donepezil.”  However, Applicant does not present or point to any objective evidence demonstrating such a comparison, and therefore this statement amounts to arguments of counsel.  "The arguments of counsel cannot take the place of evidence in the record."  See MPEP 716.01(c) II.
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BARBARA S FRAZIER/           Examiner, Art Unit 1611